             Case 1:21-cv-00410-DKC Document 33 Filed 07/30/21 Page 1 of 1

                                                                                                                             mwe.com

                                                                                                              Michael B. Kimberly
                                                                                                                  Attorney at Law
                                                                                                             mkimberly@mwe.com
                                                                                                                 +1 202 756 8901

July 30, 2021

VIA ELECTRONIC FILING

Hon Deborah K. Chasanow
U.S. District Court for the District of Maryland
6500 Cherrywood Lane
Greenbelt, Maryland 20770

       Re:    Chamber of Commerce v. Franchot, No. 1:21-cv-410-DKC

Dear Judge Chasanow,

I write in response to the Court’s paperless order concerning page limits, issued earlier today.
Plaintiffs’ 61-page brief (Dkt. 31-1), filed yesterday, is a consolidated brief that combines
plaintiffs’ opposition to the State’s motion to dismiss (Dkt. 29) with their memorandum in support
of their cross-motion for summary judgment (Dkt. 31).

In the course of negotiating the briefing schedule, the parties discussed page lengths for the briefs.
The parties expressed a mutual understanding of the Local Rules that, although they are silent on
the topic, any consolidated brief would be subject to a page limit equal to the sum of the respective
page limits for the individual briefs comprising the consolidated brief. Because Local Rule 105.3
affords parties 35 pages for an opposition brief and 35 pages for a memorandum in support of a
motion, plaintiffs concluded, consistent with this understanding, that they had a 70-page limit for
their consolidated brief. The 61-page brief filed yesterday is under that limit.

Plaintiffs sincerely regret if they misunderstood how the Court’s rules apply to consolidated briefs
in these circumstances. To avoid any further misunderstanding or confusion by the parties, we are
filing concurrently with this letter a joint motion to set page limits, including a request for leave,
nunc pro tunc, for plaintiffs to file a consolidated principal brief of 61 pages.

Sincerely,




                             500 North Capitol Street, NW Washington DC 20001-1531 Tel +1 202 756 8000 Fax +1 202 756 8087

                             US practice conducted through McDermott Will & Emery LLP.
